     Case 2:19-cv-07137-DMG-FFM Document 38 Filed 07/07/20 Page 1 of 2 Page ID #:792




1                                                                  JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
       HAROLD PICK, an individual; JAY         )
12                                             ) Case No. CV 19-7137-DMG (FFMx)
       FRANCIS, an individual; WIRELESS US, )
13     LC, a Nevada limited liability company, )
                                               )
14                                             ) JUDGMENT
                                Plaintiffs,    )
15                                             )
                    v.                         )
16                                             )
                                               )
17                                             )
       JAMES A. KAY, an individual;            )
18     MOTOROLA SOLUTIONS, INC., a             )
       Delaware Corporation; LUCKY’S           )
19                                             )
       TWO-WAY RADIOS, INC., a Nevada )
20     limited liability company;              )
       PETER E. CARLSON, an individual,        )
21                                             )
                                               )
22                                             )
                                Defendants.    )
23                                             )
24
25
26
27
28



                                              -1-
     Case 2:19-cv-07137-DMG-FFM Document 38 Filed 07/07/20 Page 2 of 2 Page ID #:793




1            On July 7, 2020, this Court having granted Defendants’ motions to dismiss with
2      prejudice [Doc. # 37],
3            IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
4      of Defendants and against Plaintiffs and that this action is dismissed on the merits.
5
6
7      DATED: July 7, 2020
8                                                                 DOLLY M. GEE
9                                                         UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
